Citation Nr: 9904847	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right wrist disability, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 from the Detroit, Michigan Regional 
Office (RO) which denied a higher evaluation for the service-
connected right wrist disability.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right wrist disability include loss of grip 
strength, swelling, severe pain, and immobility, and are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  He contends that in his position as a 
barber, he sometimes drops his tools, and indicates that he 
is severely restricted in other motions and tasks which 
involve the use of his right hand.

A review of the record discloses that the veteran wrote to 
his Congressman in February 1995 and said that he had been 
treated at VA facilities at Battle Creek, Allen Park, Fort 
Myers and St. Petersburg, Florida, and indicated that he had 
been told that nothing could be done about his right wrist 
condition.  Upon reopening the claim for an increase in his 
service-connected disability in May 1997, he stated that a 
doctor at Percy Jones Hospital had told him that he would 
have much pain with his wrist in later years.  He also 
related that he had seen other medical providers in that 
regard, including some in Florida.  The appellant 
subsequently wrote in May 1997 that he had received treatment 
in a pain clinic at Bay Pines, Florida and that he had also 
been seen in a VA facility in South Field.  He submitted 
authorization for release of medical records from the VA 
Medical Center in Battle Creek, Michigan at that time.  The 
veteran stated in his substantive appeal received in 
September 1997 that he had seen or talked to a private 
physician about his hand.  It does not appear that any of 
these records have been requested or secured.  

Additionally, the Board observes that when the appellant was 
most recently evaluated for VA compensation and pension 
purposes in July 1997, it was reported that he stated that he 
worked 12 hours a day cutting hair.  Since that time, 
however, he has indicated in correspondence and upon personal 
hearing on appeal in July 1998 that he has had to reduce his 
hours to four or five per day because of increased right hand 
symptomatology.  The Board finds that another VA examination 
would be helpful in determining the current right wrist 
disability picture with respect to the specific rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5214 and in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), 
pertaining to pain and functional loss. 

The Court of Veterans Appeals has held that VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim, to include securing medical records to which 
reference has been made, and a thorough and complete medical 
examination so that the evaluation of the claimed disability 
will be a fully informed one."  See Gilbert v. Derwinski, 1 
Vet.App. 49,55 (1990) and Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).

As well, the appellant submitted VA Form 21-526 received in 
August 1997 which indicated that he was in receipt of Social 
Security (SSA) disability.  VA's duty to assist also includes 
obtaining SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).  Therefore, the RO should obtain copies 
of all medical records considered by the Social Security 
Administration in the award of such benefits.

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:
1.  The veteran should be contacted and asked 
to provide medical release authorizations 
with the names and addresses of any and all 
private physicians or facilities who have 
treated him in the last few years for his 
service-connected right wrist, 

to include treating physician(s) at Percy 
Jones Hospital.  These clinic records should 
be requested and associated with the claims 
folder.  

2.  Any and all of the veteran's clinical 
records pertaining to his right wrist dating 
from 1995 should be requested and secured 
from the Battle Creek, Allen Park, South 
Field, and Bay Pines (pain clinic), Fort 
Myers and St. Petersburg, Florida VA medical 
facilities and associated with the claims 
folder. 

3.  The RO should then schedule the 
veteran for a special VA examination 
with an orthopedic specialist to 
determine the nature and extent of 
current right wrist disability.  All 
indicated tests and studies should be 
performed and all clinical 
manifestations should be reported in 
detail.  The examiner is specifically 
requested to respond to the following 
questions:  1)  Is ankylosis present?  
2)  If so, is it favorable or 
unfavorable?  3)  Is the veteran's right 
wrist fixed in any degree of palmar 
flexion or with ulnar or radial 
deviation?  The claims folder and a copy 
of this REMAND must be made available to 
the examiner prior to the evaluation.  
The examiner must indicate in the report 
whether the claims folder was reviewed

In accordance with DeLuca, the findings 
on examination of the right wrist must 
indicate whether there is any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain with use, and an 
opinion should be provided as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.  The examination report should be 
returned in a legible narrative format.

4.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
his service-connected right wrist 
disorder.  If the disposition remains 
unfavorable to the veteran, the RO 
should furnish the veteran with a 
supplemental statement of the case and 
afford him the opportunity to respond.

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claim and to 
ensure a complete record.  The Board intimates 

no opinion, either favorable or unfavorable, as to the 
ultimate disposition of the issue on appeal.  The veteran may 
submit additional evidence pertinent to his claim if he so 
desires.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


